DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 11/12/2021 has been entered.  Claim 1 has amended, no claims have been canceled, no new claims have been added, and therefore, claims 1-7 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2013/0038727 A1), in view of Muraki et al. (US 2004/0256571 A1), herein referred to as Muraki.
Regarding claim 1, Clark teaches a cell culture apparatus (Abstract) comprising: a camera (24, 25) for imaging cells contained in a culture vessel (40, Paragraph [0056]; Paragraphs [0064]-[0065]); a lighting device (26) for irradiating the cells with inspection light (Paragraph [0071]); a sterile chamber (38) having an inside maintained in a sterile condition and containing the culture vessel (40, Paragraph [0039]); a transparent observation window (45) provided in a bottom portion of the sterile chamber (38) and having the culture vessel (40) placed thereabove (Fig. 2; Paragraph [DOSS]), wherein  bottom surface of the culture vessel; the biological sample may include additional components to facilitate analysis, including fluid (e.g. water), buffer, culture nutrients, etc.; (Paragraph [0071]; Paragraph [0072]); and the camera (24, 25) and the lighting device (26) are provided on a moving table (drive mechanism positioning system) such that an imaging direction of the camera (24, 25) and an irradiation direction of the lighting device (26) are set so as to not be at the same angle relative to an axis orthogonal to the bottom surface of the culture vessel (40, Fig. 2; Fig. 3: Light source (26) is shown to be placed on either side of the camera lens (25) and therefore these elements are positioned at different angles relative to an axis orthogonal to the bottom surface of the culture vessel; Paragraph [0070]; Paragraph [0071]).  Additionally, Clark teaches the camera receives light reflected by the cells and a boundary portion between a transparent culture fluid and the cells in the culture vessel (40, Fig. 3; Paragraph [0037]).
Clark fails to teach an embodiment wherein the lighting device emits the inspection light as a spot light where the light is not diffused, or an embodiment wherein the camera and lighting device are provided outside the sterile chamber.  Muraki, however, teaches a cell cultivating and detecting unit (Abstract) wherein the cell sample is accommodated within a casing such that the temperature and culture conditions can 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).  Moreover, providing the light source and the imaging device outside of the sterile chamber allows for adjustments to the environment inside of the culture vessel without comprising the imaging equipment (Muraki: Paragraphs [0007]-[0010]).

Regarding claim 3, Clark teaches the cell observation apparatus as previously described, characterized by comprising a lateral moving unit, comprising a lateral moving unit (drive mechanism positioning system, Paragraph [0070]), moving the camera (24, 25) and the lighting device (26) integrally with one another while maintaining the imaging direction of the camera and the irradiation direction of the lighting device (the drive mechanism positioning system moves the camera and lighting device along the horizontal plane and does not alter the angle at which the pod is oriented, relative to the Z-axis), and the lateral moving unit is configured to change the 

Regarding claim 4, Clark teaches the cell observation apparatus as previously described, wherein the imaging range of the camera (24, 25) overlaps the irradiation range of the light emitted by the lighting device (26) (Fig. 3; Paragraph [0071]; Paragraph [0072]).  Clark fails to teach an embodiment wherein the lighting device emits the inspection light as a spot light.  Muraki, however, teaches a cell cultivating and detecting unit (Abstract) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph [0022]; Paragraph [0023]; Paragraph [0025]: One having ordinary skill in the art would recognize that a collimated light source has minimal spreading and are not diffused or scattered).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).

Regarding claim 5, Clark teaches the cell observation apparatus as previously described, wherein the imaging range of the camera (24, 25) is positioned inside of, and is narrower than, the irradiation range of the light (26) (Fig. 3; Paragraph [0071]; 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).

Regarding claim 6, Clark teaches the cell observation apparatus as previously described, wherein the lighting device (26) emits the light onto an area on the bottom surface of the culture vessel (40) and the imaging range of the camera (24, 25) is aligned with and overlaps the area on the bottom surface such that the camera receives light reflected at the area of the bottom surface (Figs. 2-3; Paragraphs [0068]-[0072] ).
Clark fails to teach an embodiment wherein the lighting device emits the inspection light as a spot light.  Muraki, however, teaches a cell cultivating and detecting 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).

Regarding claim 7, Clark teaches the cell observation apparatus as previously described, wherein the imaging range of the camera (24, 25) is positioned inside of, and is narrower than, the irradiation range of the light (26) on the bottom surface of the culture vessel (40) (Fig. 3; Paragraph [0071]; Paragraph [0072]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark and Muraki, further in view of Kawano et al. (US 2017/0044481 A1), herein referred to as Kawano.
Regarding claim 2, Clark teaches the cell observation apparatus as previously described, wherein a plurality of culture vessels (individual units within 40, comprised of biological samples 42, as shown in Fig. 2) are arranged in a stack inside the sterile chamber (38) each having a bottom surface (Fig. 2; Paragraph [0056]).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the vertical moving unit taught by Kawano, as this configuration allows for the observation of the culturing states of the cells in the individual culturing containers from the exterior of the incubator even in the case in which culturing is performed by accommodating many culturing containers in the incubator at a time (Kawano: Paragraph [0066]).


Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Regarding the middle of pg. 5 of Applicant’s remarks, pertaining to the references of Muraki and the light 3 of Muraki.  Applicant asserts that the diameter of the spot of 
Regarding the bottom of pg. 5 of Applicant’s remarks, further pertaining to the previously mentioned assertion that one of ordinary skill in the art would not be motivated to modify the device of Clark to include the spot of light 3 of Muraki.  However, as indicate above in this section, Muraki clearly states the light 3 can be arbitrary and not at the example range as cited and asserted by Applicant above.  Also, the primary reference of Clark states many modifications and variations of this invention can be made without departing from its spirit and scope, as will be apparent to those skilled in the art (Para. [0023], lines 3-5) and Clark states the embodiments described herein are offered by way of example only and are not meant to be limiting in any way (Para. [0023], lines 10-12); thus, the example range diameter of 10 to 20µm is noted as an example, and thus the spot of light as taught by Muraki is not too small to capture cell images as asserted by Applicant, rather, the opposite is suggested, as noted above in this section.  
 the camera and the lighting device are provided on a moving table and are positioned on the moving table such that an imaging direction of the camera and an irradiation direction of {00496209,docx}Serial No. 16/455 068 - Page 3 the lighting device are not at the same angle relative to an axis orthogonal to the bottom surface of the culture vessel, and thereby the camera receives reflected light while maintaining the directions without diffusing, the reflected light which is reflected at a boundary portion between the culture fluid contained in the culture vessel and the cells adhered to the bottom surface of the culture vessel.”, presented in amended claim 1.  Clark teaches a camera (24, 25) and a light device (26) are provided on a moving table, in this case, Clark teaches the moving table is drive mechanism positioning system and Clark teaches the camera (24,25) and lighting source (26) move together (Para. [0071], lines 9-10).  Further, Clark suggest a remote can control the movement of the CCD or CMOS imaging technology in X-Y axes (Para. [0078], lines 9-10).
Additionally, regarding the middle and bottom of pg. 6 Applicant’s remarks, pertaining to the previously mentioned amended claim 1 limitation.  As mentioned above in the rejection, the invention of Clark suggests modifications and variations by one of ordinary skill in the art.  Muraki teaches a cell cultivating and detecting unit which includes a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph [0022]; therefore, one of ordinary skill in the art would recognize that a collimated light source has minimal spreading and are not diffused or scattered). Further, Muraki teaches that the light source (10) and the detecting unit (40) comprising an image forming lens are both positioned below the 
Regarding the middle and bottom of pg. 7 of Applicant’s remarks, referring to pages 3 and 4 of the previous Office Action mailed on 08/16/2021 and Para. [0007]-[0010].  Applicant asserts the above cited paragraphs only discuss the importance of properly controlling and adjusting the environment inside a culture vessel, and say nothing regarding imaging equipment and how to avoid comprising the same.  The Examiner disagrees with the aforementioned statement.  In fact, the paragraphs previously mentioned do refer to use the equipment (such as Para. [0007], lines 1-2), which teaches an incubating cultivating vessel for microscopic observation, with the latter being part of “imaging equipment.”  Further, Muraki goes onto to teach an objective leans to observe changes in the state of the cells through time (Para. [0008], lines 7-9).   Further, the cited paragraphs above, actually teach carrying out observation cultivation of various cells and recording photographic images (also, part of “imaging equipment, Para. [0009], lines 1-3).  
Regarding the bottom of pg. 7, through pages 8 through the top of pg. 10, which all pertain to the previous Office Action section of “Response to Arguments”, where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, independent claim 1 and its dependent claims 2-7 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799